          Case 1:17-cv-00051-PAC Document 124 Filed 02/05/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
STEVEN TILCHEN,                                                             Case No. 1:17-cv-00051

                                   Plaintiff,
                                                                                 DECLARATION OF
                          -against-                                           ELBERT F. NASIS, ESQ. IN
                                                                                   SUPPORT OF
CEMD ELEVATOR CORP. d/b/a CITY ELEVATOR,                                      DEFENDANTS/COUNTER
MITCHELL HELLMAN, STEPHAN DIEMER, CARL                                         CLAIMANTS MOTION
ALONGIS, and KONE, INC.,                                                          FOR SUMMARY
                                                                                    JUDGMENT
                                    Defendants/Counterclaimants.
--------------------------------------------------------------------------X


        Elbert F. Nasis, an attorney admitted to practice in the United States District court for the

Southern District of New York, declares, pursuant to 28 U.S.C. §1746, under penalty of perjury,

as follows:

        1.       I am a partner with the law firm of FORCHELLI DEEGAN TERRANA LLP,

attorneys for the defendants/counterclaimants, CEMD ELEVATOR CORP. d/b/a CITY

ELEVATOR, MITCHELL HELLMAN, STEPHAN DIEMER and CARL ALONGIS

(collectively, the “Defendants”). As such and from a review of all files maintained by my office

pertaining to this matter, I am aware and have knowledge of all proceedings had hereinabove. I

submit this affirmation in support of Defendants’ motion pursuant to Fed. R. Civ. P. 56 for

summary judgment, seeking dismissal of the nine causes of action set forth in the second

amended complaint (“SAC”) of plaintiff, Steven Tilchen (“Plaintiff”), wherein Plaintiff seeks

unpaid commissions, overtime, statutory damages for wage notices, and damages for retaliation,

and in support of Defendants’ motion pursuant to Fed. R. Civ. P. 56 for summary judgment on

Defendants’ counterclaim against Plaintiff for tortious interference with contracts.




                                                        1
         Case 1:17-cv-00051-PAC Document 124 Filed 02/05/19 Page 2 of 4



       2.      In the interests of brevity, I refer this Honorable Court to and incorporate as

though fully stated herein the facts and legal argument articulated in the Defendants’ Statement

of Undisputed Facts Pursuant to Local Rule 56.1, Affidavit of Mitchell Hellman, and

Memorandum of Law Submitted in Support of Defendants’ Motion for Summary Judgment.

       3.      A true and complete copy of the Plaintiff’s SAC [Doc. No. 54] filed herein is

attached hereto as Exhibit A.

       4.      A true and complete copy of Defendants’ Answer to Plaintiff’s Second Amended

Complaint with Counter-Claims (“Answer”) [Doc. No. 64] filed herein is attached hereto as

Exhibit B.

       5.      A true and complete copy of Plaintiff’s Reply to Counterclaims [Doc. No. 65]

filed herein is attached hereto as Exhibit C.

       6.      A true and complete copy of the Transcript of the Deposition of Mitchell Hellman

(“Hellman Tr.”) dated November 21, 2017 and January 3, 2018, is attached hereto as Exhibit D.

       7.      A true and complete copy of the Transcript of the Deposition of Carl Alongis

dated January 5, 2018, is attached hereto as Exhibit E.

       8.      A true and complete copy of the Transcript of the Deposition of Anthony M.

Santiago dated March 9, 2018, is attached hereto as Exhibit F.

       9.      A true and complete copy of the Transcript of the Deposition of Andrew Koontz,

dated March 20, 2018, is attached hereto as Exhibit G.

       10.     A true and complete copy of the Transcript of the Deposition of Adam Geffner,

dated April 21, 2018, is attached hereto as Exhibit H.

       11.     A true and complete copy of the Transcript of the Deposition of Plaintiff, dated

November 17 and 20, 2017, is attached hereto as Exhibit I.




                                                2
        Case 1:17-cv-00051-PAC Document 124 Filed 02/05/19 Page 3 of 4



       12.    A true and complete copy of the sticky note outlining the commission schedule at

Millar Elevator is annexed hereto as Exhibit J.

       13.    An exemplar of Plaintiff’s paystubs issued by CEMD is annexed hereto as

Exhibit K.

       14.    A true and complete copy of the Transcript of the Deposition of Glen Smocovich,

dated April 10, 2018, is annexed hereto as Exhibit L.

       15.    A true and complete copy of the agreements between Keystone Elevator and (1)

Brookfield Condominium; (2) The Guild for Exceptional Children (executed 2 contracts); (3)

Hebrew Academy of the 5 Towns; (4) The Human Society of New York; (5) Jordan Cooper Real

Estate; (6) Kulanu Academy; (7) Neighborhood Playhouse; (8) Project Renewals; (9) RVC

Associate LP; (10) Ryan Center; (11) Sagansky Residences; (12) T. George Realty; (13) The

Berkshire Bank; (14) Varick Realty; and (15) Seawane Country Club are attached hereto as

Exhibit M.

       16.    A certified transcript of the recording made by Plaintiff on December 3, 2016 is

annexed hereto as Exhibit N.

       17.    A true and complete copy of the Transcript of the Deposition of Stephan Diemer

dated on January 4, 2018, is annexed hereto as Exhibit O.

       18.    A true and complete copy of the Asset Purchase Agreement with Schedule 1.01 is

annexed hereto as Exhibit P.

       19.    A true and complete copy of the agreements between CEMD and (1) Brookfield

Condominium; (2) The Guild for Exceptional Children (2 contracts); (3) Hebrew Academy of

the Five Towns; (4) The Humane Society of New York; (5) Kulanu Academy; (6) Neighborhood

Playhouse; (7) RVC Associate LP; (8) Ryan Center; (9) Sagansky Residences; (10) Seawane




                                                  3
         Case 1:17-cv-00051-PAC Document 124 Filed 02/05/19 Page 4 of 4



Country Club; (11) Varick Realty; (12) T. George Realty; and (13) Berkshire Bank, are annexed

hereto as Exhibit Q.

        20.     No prior application has been made for the relief sought herein.

        WHEREFORE, I respectfully request that the Defendants’ motion for summary judgment

be granted in its entirety.

Dated: Uniondale, New York
       February 5, 2019

                                                     Respectfully submitted,

                                                     FORCHELLI DEEGAN TERRANA LLP

                                                     By:    /s/
                                                              Elbert F. Nasis, Esq.
                                                     333 Earle Ovington Blvd., Ste. 1010
                                                     Uniondale, New York 11553
                                                     Tel.: (516) 248-1700
                                                     Fax: (516) 248-1729
                                                     Email: enasis@forchellilaw.com




                                                 4
